DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 11, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotake et al. (Kotake; US Pub No. 2019/0239795 A1).
As per claim 1, Kotake discloses a driving model generation apparatus, the apparatus comprising:
a sensor configured to collect a brain wave signal for a driver in a mobility for a predetermined time (paragraph [0010]: window of time; paragraph [0105], lines 2-4: driver; paragraph [0111], lines 1-2: EEG obtaining brain waves);
an analyzer configured to determine a state of the driver by analyzing the brain wave signal collected for the predetermined time (paragraph [0010]; paragraph [0138], line s1-4), and to detect at least one of operational information and driving information of the mobility based on the determined state of the driver (paragraph [0138], lines 1-4); and
a storage configured to store the detected information (paragraph [0156]);
wherein the brain wave signal comprises an event-related potential (ERP) (paragraph [0111], lines 1-4); and
wherein the analyzer, by analyzing the ERP, determines whether or not the driver is in an unstable state (paragraph [0111]; paragraph [0138], lines 1-4).
As per claim 6, Kotake discloses the driving model generation apparatus of claim 1,
wherein the sensor further comprises at least one of a speed measuring unit, an image acquisition unit, a sound acquisition unit, a wheel monitoring unit, and a manipulation apparatus unit that are comprised in the mobility (paragraph [0222]: camera, microphone).
As per claim 7, Kotake discloses the driving model generation apparatus of claim 6,
wherein, when the driver’s state is determined as an unstable state (paragraph [0138], lines 1-4), the analyzer detects at least one of operational information and driving information of the mobility by using at least one of the speed measuring unit, the image acquisition unit, the sound acquisition unit, the wheel monitoring unit, and the manipulation apparatus unit that are comprised in the mobility (paragraph [0004]).
As per claim 11, (see rejection of claim 1 above) a driving model generation method, the method comprising:
collecting, via a sensor, a brain wave signal for a driver in a mobility for a predetermined time;
determining a state of the driver by analyzing the brain wave signal collected for the predetermined time;
detecting at least one of operational information and driving information of the mobility based on the determined state of the driver; and
storing the detected information;
wherein the brain wave signal comprises an event-related potential (ERP); and
wherein the determining comprises determining, by analyzing the ERP, whether or not the driver is in an unstable state.
As per claim 16, (see rejection of claim 6 above) the driving model generation method of claim 11,
wherein the sensor further comprises at least one of a speed measuring unit, an image acquisition unit, a sound acquisition unit, a wheel monitoring unit, and a manipulation apparatus unit that are comprised in the mobility.
As per claim 17, (see rejection of claim 7 above) the driving model generation method of claim 16,
wherein, when the driver’s state is determined as an unstable state, the detecting comprises detecting at least one of operational information and driving information of the mobility by using at least one of the speed measuring unit, the image acquisition unit, the sound acquisition unit, the wheel monitoring unit, and the manipulation apparatus unit that are comprised in the mobility.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotake in view of Glaunsinger (US Pub No. 2015/0310750 A1).
As per claim 2, Kotake teaches the driving model generation apparatus of claim 1.
Kotake does not expressly teach wherein the ERP comprises at least one of error-related negativity (ERN), error positivity (Pe), correct-related negativity (CRN), and correct positivity (Pc).
Glaunsinger teaches wherein the ERP comprises at least one of error-related negativity (ERN), error positivity (Pe), correct-related negativity (CRN), and correct positivity (Pc) (paragraph [0012], lines 9-10: error-related negativity (ERN)).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the ERN as taught by Glaunsinger, since Glaunsinger states in paragraph [0012] that such a modification would result in verifying the validity of a user reaction.
As per claim 12, (see rejection of claim 2 above) the driving model generation method of claim 11,
wherein the ERP comprises at least one of error-related negativity (ERN), error positivity (Pe), correct-related negativity (CRN), and correct positivity (Pc).

Claim(s) 3, 4, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotake in view of Ofek (US Patent No. 8,805,489 B1).
As per claim 3, Kotake teaches the driving model generation apparatus of claim 1… collected for the predetermined time (paragraph [0010]) and a first threshold (paragraph [0206], lines 5-7).
	Kotake does not expressly teach wherein the analysis comprises comparing an amplitude of the ERP collected.
	Ofek teaches wherein the analysis comprises comparing an amplitude of the ERP collected (col. 23, lines 26-67).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the amplitude comparison as taught by Ofek, since Ofek states in column 23, lines 26-67 that such a modification would result in identifying a pattern having a negative or positive shift.
As per claim 4, Kotake in view of Ofek further teaches the driving model generation apparatus of claim 3,
wherein the first threshold is determined according to at least one of a type of the ERP and the driver's information (Kotake, paragraph [0186]: user predetermined baseline level).
As per claim 13, (see rejection of claim 3 above) the driving model generation method of claim 11,
wherein the analysis comprises comparing an amplitude of the ERP collected for the predetermined time and a first threshold.
As per claim 14, (see rejection of claim 4 above) the driving model generation method of claim 13,
wherein the first threshold is determined according to at least one of a type of the ERP and the driver's information.

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotake in view of KR 100696275 B1.
As per claim 5, Kotake teaches the driving model generation apparatus of claim 1… and a second threshold (paragraph [0206], lines 17-21).
	Kotake does not expressly teach wherein the analyzer classifies a brain wave signal collected for the predetermined time into a brain wave signal at each frequency band, and further determines whether or not the driver is an unstable state by comparing an amplitude of the classified brain wave signal at each frequency band.
	KR 100696275 B1 teaches wherein the analyzer classifies a brain wave signal collected for the predetermined time into a brain wave signal at each frequency band, and further determines whether or not the driver is an unstable state by comparing an amplitude of the classified brain wave signal at each frequency band (TECH-SOLUTION: “In another application according to the invention a simpler psychological manipulation procedure can be implemented. In this application, only one EEG parameter or combination index is assigned to the cruise mode and used to operate the predefined features of the RC toy car. For example, in alpha cruise mode, the characteristics of the alpha rhythm (relative power in the alpha band, amplitude of the peak frequency, etc.) are compared with the parameters extracted from the basic characteristics of the alpha rhythm extracted during the stable and stable state of mind and emotion. The parameters extracted from the basic characteristics are used to determine the minimum level, or threshold level, required for the forward movement of the toy. Eventually, if the measured alpha rhythm characteristic is larger than the set threshold value, the command signal is transmitted to move the toy car forward at a fixed speed and a fixed steering angle. Thus, once the alpha parameter is greater than the criteria, the toy car moves with a fixed driving parameter. If beta cruise mode is activated by the associated switch, the combined exponent proportional to the beta parameter or inversely proportional to the sum of the alpha and theta characteristic values is combined with another fixed speed (greater than speed in alpha cruise mode) and a fixed angle. It is used to activate the driving of the vehicle in the direction (forward or backward). This application can be used more easily if the user is a child. For example, a child user with a high level of anxiety may use an "alpha cruise" mode to reach a relaxation state associated with alpha rhythm. Child users with ADD / ADHD, on the other hand, can be adapted to keep their attention and alertness by activating higher EEG frequency components (beta rhythms) and generating less theta and alpha waves by using the "beta cruise" mode.”: alpha band, beta band, theta band teach different frequency bands; an amplitude of a peak frequency is compared; the emotion of the subject is determined to be stable or unstable).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the emotion/activity correlation as taught by KR 100696275 B1, since KR 100696275 B1 states that such a modification would result in enabling the control of a device operation based on a determined emotional state.
As per claim 15, (see rejection of claim 5 above) the driving model generation method of claim 11,
wherein the determining further comprises:
classifying the brain wave signal collected for the predetermined time into a brain wave signal at each frequency band; and
determining whether or not the driver is in an unstable state by comparing an amplitude of the classified brain wave signal at each frequency band and a second threshold.

Claim(s) 8-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotake in view of Farabet et al. (Farabet; US Pub No. 2019/0303759 A1).
As per claim 8, Kotake teaches the driving model generation apparatus of claim 1,
wherein the storage comprises at least one of the detected operational information and driving information of the mobility (paragraph [0075], lines 1-6);
wherein the operational information of the mobility comprises an operation of the mobility (paragraph [0133], lines 1-10) and at least one of a location, a date, time, a speed and an image corresponding to the operation (paragraph [0152], lines 1-3).
Kotake does not expressly teach and
wherein the driving information of the mobility comprises a driving path of the mobility and at least one event that is being performed by the mobility.
Farabet teaches and
wherein the driving information of the mobility comprises a driving path of the mobility and at least one event that is being performed by the mobility (paragraph [0091], lines 17-19).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the driving route and vehicle operation as taught by Farabet, since Farabet states that such a modification would result in the safe and accurate operation of an autonomous vehicle.
As per claim 9, Kotake teaches the driving model generation apparatus of claim 1.
Kotake does not expressly teach further comprising:
a simulation unit configured to model a driving path;
wherein the simulation unit models at least one of an operation and a driving situation of a mobility, based on whether the driver’s state has been determined as an unstable state.
Farabet teaches further comprising:
a simulation unit configured to model a driving path (paragraph [0091], lines 16-18);
wherein the simulation unit models at least one of an operation and a driving situation of a mobility (paragraph [0091], lines 18-19), based on whether the driver’s state has been determined as an unstable state (paragraph [0031], lines 18-23).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the driving route and vehicle operation as taught by Farabet, since Farabet states that such a modification would result in the safe and accurate operation of an autonomous vehicle.
As per claim 10, Kotake in view of Farabet further teaches the driving model generation apparatus of claim 9,
wherein, for a predetermined operation of a mobility when the driver’s state has been determined as an unstable state, the simulation unit models a virtual driving situation related to the predetermined operation (Farabet, paragraph [0031]).
As per claim 18, (see rejection of claim 8 above) the driving model generation method of claim 11,
wherein the storing comprises storing at least one of the detected operational information and driving information of the mobility;
wherein the operational information of the mobility comprises an operation of the mobility and at least one of a location, a date, time, a speed and an image corresponding to the operation; and
wherein the driving information of the mobility comprises a driving path of the mobility and at least one event that is being performed by the mobility.
As per claim 19, (see rejection of claim 9 above) the driving model generation method of claim 11, further comprising:
simulating to model a driving path;
wherein the simulating comprises modeling at least one of an operation and a driving situation of a mobility, based on whether the driver’s state has been determined as an unstable state.
As per claim 20, (see rejection of claim 10 above) the driving model generation method of claim 19,
wherein, for a predetermined operation of a mobility when the driver’s state has been determined as an unstable state, the simulating comprises modeling a virtual driving situation related to the predetermined operation.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McBeth et al. (US Pub No. 2021/0097311 A1): similar inventive concept
Mauricia et al. (US Patent No. 10,807,527 B1): similar inventive concept

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684